Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/3/2022. As directed by the amendment, claims 1-6, 9, and 15-20 have been amended, claim 8 has been canceled, and no claims have been added. Thus, claims 1-7 and 9-20 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a combination comprising a trunk supporting exoskeleton comprising: a supporting trunk configured to be coupled to a trunk of a wearer, first and second thigh links, and first and second torque generators coupling the supporting trunk to the first and second thigh links; and “a coupling device for coupling the trunk supporting exoskeleton to the wearer, the coupling device comprising: a human interface system…and a block, rotatably coupled to the trunk supporting exoskeleton, wherein when the block is secured to the human interface system the trunk supporting exoskeleton is able to freely rotate relative to the human interface system” (claim 1, ln. 11-16)
	The closest prior art of record is Tankersley (5,275,426) and Sandor (5,799,847).
	Tankersley discloses a suspension walker combination comprising a trunk supporting exoskeleton and a coupling device for coupling the trunk supporting exoskeleton to a wearer, the coupling device comprising a human interface system configured to be worn by the wearer and a block, wherein when the block is secured to said human interface system the trunk supporting exoskeleton can freely rotate relative to the human interfaces system. However, Tankersley does not disclose (1) that the block is rotatably coupled to the trunk supporting exoskeleton, or (2) the claimed structure of the trunk supporting exoskeleton. While Sandor teaches a coupling device comprising a human interface system and a block configured to be rotatably coupled to a tool that is removably coupled to the human interface system, Sandor does not disclose a trunk supporting exoskeleton. Thus, while the claimed coupling device itself is obvious in view of the prior art of record, the combination of the coupling device and the specifics of the trunk supporting exoskeleton (i.e. “a supporting trunk configured to be coupled to a trunk of a wearer; first and second thigh links configured to move in unison with thighs of the wearer in a manner resulting in flexion and extension of the first and second thigh links relative to the supporting trunk; and first and second torque generators configured to be located on both left and right halves of the wearer, coupling the supporting trunk to the first and second thigh links respectively and configured to generate torque between the first and second thigh links and the supporting trunk” (claim 1, ln. 3-10)) are not found in the prior art of record. Thus, the claims and application are in condition for allowance.


Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785